UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6373


JONATHAN GRIFFIN,

                       Plaintiff – Appellant,

          v.

BRENDA RAMSEY, LVCC Ombudsman Grievance Coordinator; EDWARD
WRIGHT, LVCC Head Warden; TOMIKA WYCHE BROWN, LVCC Medical
Administrator; DAVID ROBINSON, Eastern Regional Office
Director of the Virginia Department of Corrections; G. F.
SIVELS, Eastern Regional Office Ombudsman; R. WOODSON,
Eastern Regional Office Ombudsman; DR. O'KEEFE, LVCC
Psychologist;    BOYD   M.   CLEMENTS,   LVCC   Doctor;   WANDA
LANKFORD,   Doctor;    CAROL   HIGHTOWER,   LVCC   Nurse;   MS.
PHILLIPS, LVCC Nurse; E. TWISDALE, LVCC Nurse; MS. HILL,
Department    of    Corrections    LVCC    Facility    Liaison;
CYNTHIA BOONE, LVCC Grievance Alternate; B. FRANKLIN, LVCC
Nurse; K. HYMAN, LVCC Nurse; KENNETH DUBOSE, Assistant
Warden   of   LVCC    Operations;   UNKNOWN,    Department   of
Corrections Health Service Director,

                       Defendants – Appellees,

          and

UNKNOWN BAKER, LVCC Nurse; UNKNOWN BREWER, LVCC Officer;
UNKNOWN CHAPMOND, LVCC Nurse; UNKNOWN EPPS, LVCC Officer;
WILLIAMS F. HANCOCK, LVCC (Lab Corp. Blood Test)/Medical
Doctor; MR. HOUSE, Transportation Officer; MR. JONES, LVCC
Officer;   GLENDA   MERRIT, LVCC  Transportation  Officer;
UNKNOWN HARGROVE, LVCC Transportation Officer; UNKNOWN
JOHNSON, LVCC Transportation Officer; UNKNOWN RHODES, LVCC
Officer; UNKNOWN SAMUELS, LVCC Nurse; UNKNOWN PENINGTON,
LVCC Nurse; UNKNOWN POWELL, LVCC Nurse; REGINA MACKLIN,
LVCC   Officer;   UNKNOWN MANTEZ,  LVCC  Officer;  UNKNOWN
IGLECIA, Doctor/LVCC Psychiatrist; UNKNOWN MCCAIN, LVCC
Sergeant; UNKNOWN MOODY, LVCC Secretary to Warden Wright;
EDWARD POWELL, LVCC Unit Manager; UNKNOWN PARKER, LVCC
Chief   of   Security;   WILLIAMS   H.   HIGHLANDER,   South
Hampton/Doctor; WILLIAMS B. OLSON, South Hampton Memorial
Hospital Radiology Report; UNKNOWN SCOTT, LVCC Nurse; MR.
BROOKS, LVCC Sergeant; MS. DUGGER, LVCC Officer; UNKNOWN
BEACON, LVCC Transportation Officer; UNKNOWN SMITH, LVCC
Gym Officer; UNKNOWN GRAVES, LVCC Unit Manager; UNKNOWN
GREGORY, LVCC Nurse; UNKNOWN BURKE, LVCC Counselor; UNKNOWN
GOSNEY,    LVCC   Investigator;    UNKNOWN   BARTOS,    LVCC
Investigator; TRACY EASTER, LVCC Blood Work Nurse; RASHAWN
SMITH, LVCC Sergeant; UNKNOWN COOPER, LVCC Officer; SARAH
CLAIRY, LVCC Nurse; UNKNOWN BLAND, LVCC Job Coordinator;
AUDREY BROWN, LVCC Psychologist; UNKNOWN WILEY, LVCC
Officer; UNKNOWN FILEDS, LVCC Sergeant; UNKNOWN BROWN,
Department of Corrections Internal Affairs Agent; COOPER
WALKER, LVCC Sergeant; UNKNOWN BLOWE, LVCC Major; UNKNOWN
BARNES, LVCC Nurse; SAHER WESLEY GUNTHER, South Hampton
Memorial Hospital Lab and Radiology; ANN SPENCER, South
Hampton Memorial Hospital Nursing Discharge Instructions,

                      Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-01462-LMB-JFA)


Submitted:   June 30, 2011                    Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Griffin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                    2
PER CURIAM:

               Jonathan    Griffin       appeals    the   district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                             We

have     reviewed       the     record     and     find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Griffin v. Ramsey, No. 1:10-cv-01462-LMB-JFA (E.D. Va.

Feb. 22, 2011).            We dispense with oral argument because the

facts    and    legal     contentions      are     adequately    presented    in    the

materials      before     the    court     and     argument    would   not   aid    the

decisional process.



                                                                             AFFIRMED




                                            3